 
 
IV 
111th CONGRESS
2d Session
H. CON. RES. 316 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Mr. Garrett of New Jersey (for himself, Mr. Duncan, Mr. Jones, and Mr. Coffman of Colorado) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Taiwan and its 23,000,000 people deserve membership in the United Nations. 
 
 
Whereas for more than 50 years a close relationship has existed between the United States and Taiwan, which has been of major economic, cultural, and strategic advantage to both countries; 
Whereas the 23,000,000 people in Taiwan are not represented in the United Nations and their human rights as citizens of the world are therefore severely abridged; 
Whereas Taiwan has over the years repeatedly expressed its strong desire to participate in the United Nations; 
Whereas Taiwan has much to contribute to the work and funding of the United Nations; 
Whereas the world community has reacted positively to Taiwan's desire for international participation, as shown by Taiwan's membership in the Asian Development Bank, Taiwan's admission to the Asia-Pacific Economic Cooperation group as a full member, and Taiwan's membership in the World Trade Organization; and
Whereas section 4(d) of the Taiwan Relations Act (22 U.S.C. 3303(d)) declares, Nothing in this Act may be construed as a basis for supporting the exclusion or expulsion of Taiwan from continued membership in any international financial institution or any other international organization.: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)Taiwan and its 23,000,000 people deserve membership in the United Nations; and  
(2)the United States should fulfill the commitment it made in the 1994 Taiwan Policy Review to more actively support Taiwan's membership in appropriate international organizations. 
 
